DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/839,135 filed on 15 June 2022.
Claims 4 and 6-7 are canceled.
Claims 1-3, 5, and 8-11 are currently pending and have been examined.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:

Claims 1-3, 5, and 8-11 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that amended claim 1 recites a particular machine, meaningfully limits the execution of steps, implements the claimed steps, does not monopolize any law of nature, describes a particular solution to the problem of determining lending fees related to lendable batteries mountable in vehicles, implements the concept in a tangible way (a specifically programmed computer), and the performance of the steps is observable and verifiable, and is therefore patent eligible. 

Examiner respectfully disagrees. The claim as a whole recite methods of organizing human activities as well as mental processes. The claim relates to a fundamental economic practice relating to a rental activity and/or price determination process involving an entity deciding how much to charge a user for rental of a battery during a rental period while factoring in usage rate of the battery. Other than reciting generic computer components, such as a processor and communications device, nothing in the claim limitations preclude the steps from practically being performed by a human entity. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices, commercial interactions, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the 'Certain Methods of Organizing Human Activity' grouping of abstract ideas. Likewise, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic/ general purpose computer language, the limitation comprising “determin[ing] the lending fee according to the collected full charge capacity” encompasses a person manually judging the amount of lending fee to be paid. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement, opinion) but for the recitation of generic computer components, then it falls within the 'Mental Processes' grouping of abstract ideas. The mere recitation of generic computer components (e.g. processor, communications device) does not take the claim out of the methods of organizing human activity and mental processes groupings. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claim 1 as a whole merely describes how to generally 'apply' the concept of organizing human activities/mental processes in a computer environment, while claim 11 does not even recite any computer components for performing the organizing human activities/mental process indicated. The claimed computer components 
are recited at a high-level of generality and are merely invoked and/or linked as tools in order to perform an existing manual process. Simply implementing the abstract idea on a generic/general purpose computer is not a practical application of the abstract idea. See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical
application because they does not impose any meaningful limits on practicing the abstract idea. 

The additional elements comprising the vehicle and battery does nothing more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. vehicle travel), and as such does not provide integration into a practical application. See MPEP 2106.04(d) and 2106.05(h). The vehicle is merely an object upon which the method and system operates or a field of use. The battery performs no active steps, and its presence is purely extra-solution. See MPEP 2106.05(g). Hence, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements of a communication device that collects and provides data/information are recited at a high level of generality (i.e. as a general means of transmitting data), and amounts to merely transmitting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the communication device and processor are only being used as a tool for data/information transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps aside from using computer devices as a tool to perform an otherwise manual process (communicating/transmitting information). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The combination of these additional elements is nothing more than mere instructions to apply the
exception using generic computers/ general computer components while adding high-level extra-solution and/or post-solution activities (transmitting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and communication device to perform the steps described amount to no more than mere instructions to 'apply' the exception using generic computers. Mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept.

The claims do not improve another technology or technical field. Instead the claims represent a
generic implementation of organizing human activities and/or mental processes applied by generic/ general purpose computers, generally applied to a field of use, and using general computer components in extra-solution capacities such as data transmission. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment. At best, the claims are more directed towards solving a business/ economic problem – price determination associated with rental and/or use of an object, that is tangentially associated with a technology element (e.g. vehicle batteries), rather than solving a technology based problem. See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a battery/ vehicle itself. The claims are more directed towards improving a business/ economic process rather than improving a computer outside of a business use, i.e. using computers a tool. The claims do not apply the judicial exception with or by use of a particular machine. The claims do not effect a transformation or reduction to a particular article to a different state or thing. Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually. The combination of limitations and claim elements add nothing that is not already present when the steps are considered separately. Hence, the ordered combination of elements does not provide significantly more. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained.

B. Claim Rejections – 35 U.S.C. § 103:

Claims 1-3, 5, and 8-11 stand rejected under U.S.C. 103(a) as being unpatentable over Muzaffer, US 9,608,460 (“Muzaffer”), in view of Agassi et al., US 2011/0071932 (“Agassi”).

1. Applicant argues that the cited references do not teach or suggest the limitation features recited in amended claim 1 comprising:

decreasing the lending fee as the battery's full charge capacity decreases; 

when the battery's full charge capacity falls below a predetermined amount, setting the lending fee to be higher than when the battery's full charge capacity exceeds the predetermined amount; and 

providing the user with first information about when the lending fee will be changed before the lending fee is changed.

Examiner respectfully disagrees. The claim limitations recited are sufficiently disclosed and/or taught by the cited references as follows:

(Agassi, ¶¶[0021]: “… includes determining whether a charge level of the battery is below a specified threshold.”) – discloses a rule/instruction specifying a predetermined capacity level or amount.

(Agassi, ¶¶[0104]: “… service provider 112 can send information about a status of an account of a user …”) – discloses providing a user with account (e.g., subscription, pay-per-use) information.

(Agassi, ¶¶[0140]: “an account module 2022 that manages account information of users of vehicles”) – discloses means for managing account information of a user which may include subscription and/or pay-per-use information . 

(Agassi, ¶¶[0181]: “… the plurality of options include: subscribing to an energy-consumption-based service plan, subscribing to a pay-per-use plan, and any combination of the aforementioned plans”) – discloses wherein user subscription plans related to vehicle battery usage may be energy (battery) consumption or usage (battery) based. 

Based on the above disclosures, the above limitation is clearly taught/suggested. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. The Office thus asserts that the above argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation.

The rejection is therefore maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards facilitating a lending and/or leasing transaction of an object carried out by the various computer-related devices or components of merely collecting, communicating (transmitting), calculating data and/or information associated with the performance of a financial transaction (e.g., lending, leasing) in an automated manner.

Claim 1 is directed to the abstract idea of using rules and/or instructions in order to facilitate a financial-related transaction (e.g., lending/leasing/pricing) in an automated manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; (marketing or sales activity; following rules or instructions), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), groupings in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), inasmuch as the claim as a whole is directed towards using rules and/or instructions to facilitate performing steps involving nothing more than merely collecting, communicating (transmitting), and calculating (determining a price) data/information over a network, but for the recitation of generic computer components.

Performing a fundamental economic practice (e.g., lending, pricing) falls within the certain methods of organizing human activity grouping of abstract ideas, whereas but for the computer device language/recitation, the limitations recited in the context of the claim encompasses user thinking determining how much to charge for the usage and/or depletion of a product. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – “processor”, “communication device”, nothing in the claim element precludes the steps from the organizing human interactions and mental processes groupings. 

Claim 1 recites: “… collect the battery's full charge capacity from the vehicle … and determine the lending fee according to the collected full charge capacity, … decrease the lending fee as the battery's full charge capacity decreases; wherein when the battery's full charge capacity falls below a predetermined amount, … set the lending fee to be higher than when the battery's full charge capacity exceeds the predetermined amount; and … provide the user with first information about when the lending fee will be changed before the lending fee is changed”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “communication device”, “processor”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions in order to facilitate a financial-related transaction (e.g., lending/leasing/pricing) in an automated manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions in order to facilitate a financial-related transaction (e.g., lending/leasing/pricing) in an automated manner using computer technology (e.g. processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claim 11 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 11 corresponds to the subject matter of claim 1 in terms of a method (e.g., process). Therefore the reasoning provided for claim 1 applies to claim 11 accordingly.

In addition, the claim fails to recite the hardware and/or devices necessary to enable the method steps being implemented by said ‘computer system’ to realize any functionality and it is unclear that the scope of such terms are limited to hardware, as is interpreted by those skilled in the art. Implementation by a computer system may be broadly interpreted to include implementation by non-hardware devices or apparatus such as software or program instructions which are not statutory.

Dependent claims 2-3, 5, and 8-10 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under U.S.C. 103(a) as being unpatentable over Muzaffer, US 9,608,460 (“Muzaffer”), in view of Agassi et al., US 2011/0071932 (“Agassi”).

Re Claim 1: (Currently Amended) Muzaffer discloses a server that manages a lending fee paid by a user for lending a battery mountable on a vehicle for traveling, comprising: 

a communication device that communicates with the vehicle; (Abstract; C1 L36-40; C3 L13-36)

With regard to the limitations comprising:

a processor programmed to collect the battery's full charge capacity from the vehicle via the communication device and determine the lending fee according to the collected full charge capacity, wherein the processor is programmed to decrease the lending fee as the battery's full charge capacity decreases; 

wherein when the battery's full charge capacity falls below a predetermined amount, the processor is programmed to set the lending fee to be higher than when the battery's full charge capacity exceeds the predetermined amount; and 

wherein the processor is programmed to provide the user with first information about when the lending fee will be changed before the lending fee is changed.

Agassi makes these teachings in a related endeavor (¶¶[0021, 0104, 0140, 0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agassi with the invention of Muzaffer as disclosed above for the motivation of facilitating cost-effective management of vehicular resources. 

Re Claim 2: (Original) Muzaffer in view of Agassi discloses the server according to claim 1. Muzaffer doesn’t explicitly disclose: 

further comprising a fee charging device that charges the user with the lending fee determined by the processor after the battery is lent for a predetermined period of time or after the vehicle travels a predetermined distance. 
Agassi makes this teaching in a related endeavor (¶¶[0009, 0029, 0035-0036, 0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agassi with the invention of Muzaffer as disclosed above for the motivation of facilitating cost-effective management of vehicular resources. 

Re Claim 3: (Original) Muzaffer in view of Agassi discloses the server according to claim 1. Muzaffer further discloses:

wherein the processor provides the user via the communication device with the lending fee determined by the processor. (Abstract; C1 L36-40; C3 L13-36)
Re Claim 4: (Canceled) 

Re Claim 5: (Currently Amended) Muzaffer in view of Agassi discloses the server according to claim 1. Muzaffer doesn’t explicitly disclose:

wherein the processor keeps the lending fee after the battery's full charge capacity falls below a predetermined amount. 
Agassi makes this teaching in a related endeavor (¶¶[0084, 0104, 0133, 0172-0174, 0181). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agassi with the invention of Muzaffer as disclosed above for the motivation of facilitating cost-effective management of vehicular resources. 

Re Claim 6: (Canceled) 

Re Claim 7: (Canceled) 

Re Claim 8: (Original) Muzaffer in view of Agassi discloses the server according to claim 1. Muzaffer further discloses:

wherein the processor provides the user with second information for increasing an electric vehicle (EV) travel distance for which the vehicle can travel using power stored in the battery, determined based on a status of use of the battery by the user. (C9 L15-17) 
Re Claim 9: (Original) Muzaffer in view of Agassi discloses the server according to claim 8. Muzaffer further discloses:

wherein the second information is information about a recommended charging frequency of the battery, determined based on a travel distance per day of the vehicle and the EV travel distance. (C7 L43-67) 
Re Claim 10: (Original) Muzaffer in view of Agassi discloses the server according to claim 8. Muzaffer further discloses:

wherein the second information is information about a recommended charging manner of the battery including timer charging performed according to a time schedule, determined based on a time for which the battery is left with an SOC of the battery being higher than a reference value. (C7 L43-67; C8 L34-38) 
Re Claim 11: (Currently Amended) Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 1.




Conclusion

Claims 1-3, 5, and 8-11 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692